Order filed January 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00821-CV
                                   ____________

        IN THE ESTATE OF CYNTHIA HUTCHISON, DECEASED


                      On Appeal from Probate Court No. 3
                             Harris County, Texas
                       Trial Court Cause No. 411054-402

                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter for
Probate Court No. 3 informed this court that appellant Anthony L. Hutchison had
not made arrangements for payment for the reporter’s record. On November 26,
2019, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no response.

      Accordingly, we order appellant to file a brief in this appeal within 30 days of
the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.